    Case: 4:20-cv-00645-AGF Doc. #: 2 Filed: 05/27/20 Page: 1 of 4 PageID #: 11



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

TYRONE HURT,                                        )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )            No. 4:20-CV-645 AGF
                                                    )
U.S. CONSTITUTION, et al.,                          )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon review of a complaint filed by self-represented

plaintiff Tyrone Hurt. Plaintiff has neither paid the filing fee, nor filed an application to proceed

in the district court without payment of the filing fee. Instead, plaintiff included a “Motion for

Leave to Proceed in Forma Pauperis” within the body of the complaint. The Court has reviewed

plaintiff’s motion, and will allow plaintiff to proceed without paying the filing fee in this

proceeding. Additionally, for the reasons discussed below, the Court will dismiss this action on

the basis of improper venue.

                                             Background

        Plaintiff currently resides in the District of Columbia. This action is one of eleven self-

represented civil actions he has initiated in forma pauperis in this Court since January 21, 2020.1

Additionally, review of plaintiff’s federal court filings indicate that he has filed numerous cases in



1
 See Hurt v. Bailey Realtor, Inc. LLC, 4:20-cv-99-NAB (E.D. Mo. Jan. 21, 2020); Hurt v. D.C. Board of
Parole, et al., 4:20-cv-100-PLC (E.D. Mo. Jan. 21, 2020); Hurt v. American College Dictionary, et al.,
4:20-cv-101-RLW (E.D. Mo. Jan. 21, 2020); Hurt v. U.S. Constitution, et al., 4:20-cv-525-RLW (E.D. Mo.
Apr. 13, 2020; Hurt v. U.S. Constitution; 4:20-cv-527 SRC (E.D. Mo. Apr. 13, 2020); Hurt v. United States,
4:20-cv-646 SRC (E.D. May 8, 2020); Hurt v. United States, 4:20-cv-647 (E.D. May 11, 2020); Hurt v.
United States, 4:20-cv-648 SRC (E.D. May 8, 2020); Hurt v. Motel 6, 4:20-cv-649 PLC (E.D. May 11,
2020); Hurt v. American College Dictionary, 4:20-cv-667 NCC (E.D. May 18, 2020).
   Case: 4:20-cv-00645-AGF Doc. #: 2 Filed: 05/27/20 Page: 2 of 4 PageID #: 12



district courts across the United States. See Hurt v. Civil Rights Lawyer, No. 3:17-cv-39-DJH

(W.D. Ky. March 22, 2017) (noting that instant case was “not the first time Hurt has brought in

this Court a disjointed complaint with no connection to this jurisdiction, and, in fact, Hurt has a

pattern of doing so in courts across the country”); and Hurt v. D.C. Board of Parole, et al., No.

1:13-cv-5365-LAP (S.D.N.Y. Oct. 11, 2013) (noting that plaintiff has “filed hundreds of lawsuits

around the country that [have] been dismissed as frivolous”). Plaintiff’s propensity for filing

multiple, frivolous lawsuits has subjected him to pre-filing injunctions in numerous federal courts.

See Hurt v. Nat’l Museum of African-American History & Culture, No. 5:17-cv-97-H (E.D.N.C.

May 30, 2017) (collecting cases). He has been barred from proceeding in forma pauperis in the

United States District Court for the District of Columbia, Hurt v. United States, No. 1:19-cv-2785-

UNA (D.D.C. Oct. 8, 2019), and barred from proceeding in forma pauperis on appeal in the United

States Court of Appeals for the District of Columbia Circuit. Hurt v. Soc. Sec. Admin., 544 F.3d

308, 311 (D.C. Cir. 2008) (per curiam).

                                           The Complaint

        Plaintiff brings the instant action against the U.S. Constitution, the American People

Within this Nation, the United States and the Former General to the Former General.

        The complaint is mostly illegible. It appears plaintiff asserts that this Court has jurisdiction

pursuant to 42 U.S.C. § 1983, 28 U.S.C. §§ 1330-1332, and 42 U.S.C. § 1975. He appears to

reference the definitions of “negro” and “white” in the American College Dictionary, but it is

unclear why. It is not apparent that he describes any events that occurred within this judicial

district.

                                             Discussion




                                                   2
   Case: 4:20-cv-00645-AGF Doc. #: 2 Filed: 05/27/20 Page: 3 of 4 PageID #: 13



        Pursuant to 28 U.S.C. § 1391(b), a civil action may be brought in: (1) a judicial district in

which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought, any judicial district in which

any defendant is subject to the Court’s personal jurisdiction. If venue is improper, the Court must

either dismiss the action or, if it is in the interest of justice, transfer the action to the proper district.

28 U.S.C. § 1406(a).

        Plaintiff has alleged no basis upon which to conclude that venue lies in this Court. Plaintiff

resides in the District of Columbia. Moreover, there is no indication that any events or omissions

that could be understood to give rise to any claim occurred within this judicial district. In sum,

none of the requirements of § 1391 are present in this case, and venue is therefore improper.

Accordingly, this Court may either dismiss the action or, if it is in the interest of justice, transfer

the case to the district in which it could have been brought. Here, it is not in the interest of justice

to transfer this case as the allegations appear to be frivolous under Denton v. Hernandez, 504 U.S.

25, 32-33 (1992) (An action is factually frivolous if the facts alleged are “clearly baseless”;

allegations are clearly baseless if they are “fanciful,” “delusional,” or “fantastic.”). Therefore, the

Court will dismiss it.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff may proceed in forma pauperis in this action.

        IT IS FURTHER ORDERED that this action is DISMISSED for lack of proper venue.

See 28 U.S.C. § 1406(a). A separate order of dismissal will be entered herewith.




                                                      3
   Case: 4:20-cv-00645-AGF Doc. #: 2 Filed: 05/27/20 Page: 4 of 4 PageID #: 14




       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 27th day of May, 2020.



                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE




                                           4
